DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-23 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable  by Wu et al (US 2015/0155095 A1).
Regarding claim 1, Wu teaches a method of aligning a set of objects, the method comprising the steps of: providing each object with at least one resonant circuit (see para 0004-0006)  the resonant circuits having at least one resonance frequency (see para 0096-0100)  , and aligning the objects until a field coupling between the resonant circuits reaches a predetermined value (see para 0115-0116) .
Regarding claim 9, Wu teaches an electronic alignment system (see 104 fig1-2), for aligning objects, the alignment system comprising a set of resonant circuits (see para 0096, 0100), wherein each resonant circuits comprises: attaching means configured to attach the resonant circuit to an objects system (see L1, L2 fig.1c), and electronic connection means configured to connect the resonant circuit to an external electronic circuit (see 118, 124 fig.1c), the resonant circuits having at least one resonant frequency (see para 0100), and being configured to create a resonant field coupling between adjacent resonant circuits (see para 0100),, wherein the resonant circuits are moveable in relation to each other such that the resonant field coupling reaches a predetermined value (see para 0115-0116). 
(see para 0127-0128).
Regarding claim 3, Wu teaches invention set forth above, Wu further teaches aligning the objects includes moving the resonant circuits in relation to each other, in particular until the fields generated by the resonant circuits overlap in a predetermined manner, more in particular in predetermined regions of the resonant circuits (see para 0153). 
Regarding claim 4, Wu teaches invention set forth above, Wu further teaches wherein at least one additional resonant circuit is provided between the resonant circuits, the additional resonant circuit having at least one resonance frequency, wherein the additional resonant circuit is not connected to any external electronic circuit (see fig.9a). 
Regarding claim 5, Wu teaches invention set forth above, Wu further teaches wherein the step of aligning the objects includes: providing the objects as a stack arrangement, and/or aligning the objects pairwise, and/or aligning adjacent objects (see fig.9b). 
Regarding claim 6, Wu teaches invention set forth above, Wu further teaches wherein the objects are electronic circuits, and, before the step of aligning the electronic circuits, the method comprises the step of: electronically connecting the resonant circuit with the electronic circuit, in particular by a non-resonant field coupling or a galvanic coupling (see 118, 124 fig.1). 
Regarding claim 7, Wu teaches invention set forth above, Wu further teaches wherein the electronic connection is removed after the step of aligning the resonant circuits (see para 0004-0006 0127-0128). 
Regarding claim 8, Wu teaches invention set forth above, Wu further teaches wherein the resonant circuits are used as power transfer ports for transferring power between the electronic circuits after the step of aligning the resonant circuits has been performed (see para 0004-0006 0127-0128).
(see L1, L2 fig.1C). 
Regarding claim 11, Wu teaches invention set forth above, Wu further teaches further comprising at least one additional resonant circuit moveably arranged between the resonant circuits, the additional resonant circuit having at least one resonance frequency, wherein the additional resonant circuit comprises positioning means for being positioned between the resonant circuits (see para 0004-0006 0127-0128).
Regarding claim 12, Wu teaches invention set forth above, Wu further teaches wherein the electronically connection means is configured to connect the resonant circuit with the external electronic circuit by a non-resonant field coupling or a galvanic coupling, the non-resonant field coupling being in particular removable (see  fig.1c, para 0104-0108). 
Regarding claim 13, Wu teaches invention set forth above, Wu further teaches wherein each resonant circuit comprises: a coil system, in particular in the form of a wire loop with a gap, in the form of dipole coils, in the form of St. Hans Cross knots or in the form of Guilloche figures, and/or a multiply connected system, in particular based on Sierpinski gaskets, and/or an array of coils providing a Nonius scale (see  fig.1c, para 0104-0108).
Regarding claim 14, Wu teaches invention set forth above, Wu further teaches wherein the resonant circuits comprise at least one electrical component, in particular a capacitive and/or inductive element, configured to tune the resonance frequency (see  fig.1c, para 0104-0108). 
Regarding claim 15, Wu teaches invention set forth above, Wu further teaches further comprising determining means configured to determine the resonant field coupling (see 104, fig.2-5). 
Regarding claim 16, Wu teaches invention set forth above, Wu further teaches n electronic circuit system comprising: a set of electronic circuits, and an electronic alignment system according to claim 9 (see  para 0103).
(see para 0004-0006 0127-0128). 
Regarding claim 18, Wu teaches invention set forth above, Wu further teaches, wherein a first electronic circuit is configured to generate an electrical signal, a second electronic signal is configured to detect the electrical signal, wherein the electrical signal is transmitted by the resonant circuits (see para 0004-0006 0127-0128). 
Regarding claim 19, Wu teaches invention set forth above, Wu further teaches wherein the electronic circuits are the objects (see para 0004-0006 0127-0128).
Regarding claim 20, Wu teaches invention set forth above, Wu further teaches wherein the electronic circuits are stacked and the resonant circuits are arranged on the electronic circuits to face each other (see para 0004-0006 0127-0128).
Regarding claim 21, Wu teaches invention set forth above, Wu further teaches wherein the resonant circuit is electronically connected with the at least one electronic circuit (see fig.1a-c para 0004-0006 0127-0128).
Regarding claim 22, Wu teaches invention set forth above, Wu further teaches an object arrangement system comprising a set of alignable objects, and one of: an electronic alignment system according to claim 9 (see fig.1a-c para 0004-0006 0127-0128). 
Regarding claim 23, Wu teaches invention set forth above, Wu further teaches wherein each object is provided with at least one electronic circuit or at least one resonant circuit, and the objects are configured to be alignable until a field coupling between the resonant circuits reaches a predetermined value (see fig.1a-c para 0004-0006 0127-0128).
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JARED FUREMAN/Supervisory Patent Examiner, Art Unit 2836                                                                                                                                                                                                        



/AQEEL H BUKHARI/Examiner, Art Unit 2836